Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US 2292447 A), hereinafter Irwin, in view of Dern (US 20180071415 A1), hereinafter Dern.

Regarding claims 1 and 3, Irwin discloses a method for determining pressure in a lyophilisation system in which a freeze drying operation is performed, comprising: 

providing fluid communication between the condenser chamber and the lyophilisation chamber (“the vacuum chamber 11 is connected by a conduit 16 to the chamber 17” column 2, line 39), 
providing a vacuum to the lyophilisation chamber from the condenser coil operating with a vacuum pump in fluid communication with the condenser chamber for lowering the pressure in the lyophilisation system, such that a difference in pressure drives the water vapor from the lyophilisation chamber to the condenser chamber (“The chamber 17 has any suitable conventional vacuum producing means 19 connected thereto” column 2, line 41), and 
measuring the temperature in the condenser chamber including the water vapor (“a thermometer 27” column 3, line 1).

    PNG
    media_image1.png
    529
    799
    media_image1.png
    Greyscale



However, Dern teaches calculating pressure of water vapor in the lyophilisation system by using a relationship between water vapor pressure and temperature, measuring the temperature for calculating the pressure of the water vapor and pressure in the lyophilisation system, wherein the measuring the temperature is with a device selected from the group consisting of a thermocouple, and a resistance temperature device (“The endpoint of primary drying can be determined by taking pressure measurements. Pressure measurements can be provided by a gauge, such as a Pirani gauge, a thermocouple gauge, or a manometer” paragraph [0014] emphasis added).

    PNG
    media_image2.png
    533
    514
    media_image2.png
    Greyscale

In view of Dern’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include calculating pressure of water vapor in the lyophilisation system by using a relationship between water vapor pressure and temperature, measuring the temperature for calculating the pressure of the water vapor and pressure in the lyophilisation system, wherein the measuring the temperature is with a device selected from the group consisting of a thermocouple, and a resistance temperature device as is taught in Dern, in the method disclosed by Irwin.
One would have been motivated to include calculating pressure of water vapor in the lyophilisation system by using a relationship between water vapor pressure and temperature, measuring the temperature for calculating the pressure of the water vapor and pressure in the lyophilisation system, wherein the measuring the temperature is with a device selected from the group consisting of a 

Regarding claim 5, Irwin, as modified by Dern, discloses the method as claimed in claim 1 wherein the lyophilisation system comprises water, nitrogen and air therein (Water and nitrogen are present in air which will be present in the chamber. Further, as the process progresses, more water vapor will be sublimed from the product).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thompson (US 4780964 A) Figure 2 and “periodically and substantially reducing the pressure in the freeze drying chamber while sensing the temperature of the product being freeze dried. If the temperature of the product decreases with the decrease in chamber pressure, the product still contains substantial moisture, and the device returns the freeze drying process to the primary drying stage. The temperature of the product remaining constant, however, indicates substantial completion of the sublimation of water from the product and the end of the primary drying stage”

    PNG
    media_image3.png
    437
    492
    media_image3.png
    Greyscale

Heath (US 5207957 A) “After a time/pressure relationship or temperature/pressure relationship has been established, as represented by the graph in FIG. 4, pressure monitoring within space 42 is not required. It is contemplated that each mold would be initially calibrated. In production, pressure measurement of space 42 would be eliminated and the pressure within chamber 40 adjusted according to the established time/pressure or temperature/pressure relationship” column 6, line 37

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LOGAN P JONES/Examiner, Art Unit 3762